Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 08/22/2022.  Claims 1-20 are pending.  Claims 1, 10, and 19 are independent.  Claims 19 and 20 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) and Species A (Figs. 1-17) in the reply filed on 08/22/2022 is acknowledged.
Claims 19 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lashinski et al. (US Pub. No.: 2018/0228610).
Regarding claims 1-9, Lashinski discloses a system for delivering an implantable heart valve, comprising: an exoskeleton (44 with 45, Figs. 54-58) having a proximal end region (Figs. 54-58), a distal end region (Figs. 54-58) and a first engagement member (45 with recess 49, Figs. 54-58) disposed along a portion of the distal end region, wherein the first engagement member includes a first engagement recess (49/47, Fig. 54); a heart valve implant support framework (1, Figs. 47B-58) having a proximal end region (proximal end region with 24A and 24D, Figs. 56-58) and a first engagement projection (the projection at 24D, Figs 54 and 58) coupled thereto; a locking collar (43 Fig. 54-58) disposed along the exoskeleton; wherein attaching the exoskeleton to the heart valve implant support framework includes placing the first engagement projection into the first engagement recess and positioning the locking collar along a portion of both the first engagement member and the first engagement projection (Figs. 54, 57, and 58 and Paras. [0323]-[0326]); wherein the first engagement projection includes a first shape configured to mate with the first engagement recess (Fig. 54); wherein the first engagement projection is designed to interlock with the first engagement recess (Fig. 54); wherein the locking collar is designed to translate along the exoskeleton (Figs. 54, 57, and 58 and Paras. [0323]-[0326]); a locking channel (the locking channel around the outer surface of 44 for accommodating/engaging a tab of 43 as shown in Fig. 54) disposed along the proximal end region of the first engagement member; wherein the locking channel extends circumferentially around the proximal end region of the first engagement member (Fig. 54); wherein the locking collar includes at least one locking tab (the inwardly-pointed part/tab of 43 engaging channel on the outer surface of 44 as shown in Fig. 54), the locking tab designed to engage within the locking channel (Fig. 54); wherein the locking tab is designed to engage with the locking channel while the locking collar is positioned adjacent to the first engagement projection and the first engagement member (Figs. 54 and 57); wherein the heart valve implant support framework includes a second engagement projection (he projection at 24D of another 20A, Figs 54, 58, and 47), and wherein the first engagement member includes a second engagement recess (49/47 of another driver, Fig. 54 and Paras. [0299] and [0342], and wherein attaching the exoskeleton to the heart valve implant support framework further includes placing the second engagement projection into the second engagement recess (Fig. 54.  Also see Fig. 22D).
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (US Pub. No.: 2013/0046373).
Regarding claims 1-6 and 9, Cartledge discloses a system for delivering an implantable heart valve, comprising: an exoskeleton (combination of all 12654/12754 with the structure disposed within 12630, Fig. 126-128 similar to what is shown in Fig. 129) having a proximal end region, a distal end region (Figs. 126-128) and a first engagement member (12654/12754 with the indented part/recess/channel between 12654/12754 and 12630 as shown in Fig. 127.  Also see Figs. 126-128) disposed along a portion of the distal end region, wherein the first engagement member includes a first engagement recess (the hook-like recess at the distal end of 12654, Figs. 126-128); a heart valve implant support framework (12600, Figs. 126-128) having a proximal end region and a first engagement projection (12652/12752, Figs. 126-128) coupled thereto; a locking collar (12630, Figs. 126-128 and Para. [0262]) disposed along the exoskeleton; wherein attaching the exoskeleton to the heart valve implant support framework includes placing the first engagement projection into the first engagement recess and positioning the locking collar along a portion of both the first engagement member and the first engagement projection (Fig. 127 and Para. [0262]); wherein the first engagement projection includes a first shape configured to mate with the first engagement recess (Fig. 127); wherein the first engagement projection is designed to interlock with the first engagement recess (Fig. 127); wherein the locking collar is designed to translate along the exoskeleton (Para. [0262]); a locking channel (the indented part/recess/channel between 12654/12754 and 12630 serves as a locking channel because 12630 covers the indented part/recess/channel in the locked configuration as shown in Fig. 126) disposed along the proximal end region of the first engagement member; wherein the locking channel extends circumferentially around the proximal end region of the first engagement member (Fig. 127); wherein the heart valve implant support framework includes a second engagement projection (another 12652/12752 similar to 13052 shown in Fig. 130 and Para. [0161])), and wherein the first engagement member includes a second engagement recess (another 12654/12754 with the indented part/recess/channel between 12654/12754 and 12630 as shown in Fig. 127 similar to what is shown in Fig. 130), and wherein attaching the exoskeleton to the heart valve implant support framework further includes placing the second engagement projection into the second engagement recess (Para. [0161] and [0262]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski et al. (US Pub. No.: 2018/0228610) in view of Foster et al. (US Pub. No.: 2018/0140323).
Regarding claims 10-18, Lashinski discloses a system for delivering an implantable heart valve, comprising: an exoskeleton (44 with 45, Figs. 54-58) having a proximal end region (Figs. 54-58), a distal end region (Figs. 54-58) and a first engagement member (45 with recess 49, Figs. 54-58) disposed along a portion of the distal end region, wherein the first engagement member includes a first engagement recess (49/47, Fig. 54); a heart valve implant support framework (1, Figs. 47B-58) having a proximal end region (proximal end region with 24A and 24D, Figs. 56-58) and a first engagement projection (the projection at 24D, Figs 54 and 58) coupled thereto; a locking collar (43 Fig. 54-58) disposed along the exoskeleton; wherein attaching the exoskeleton to the heart valve implant support framework includes placing the first engagement projection into the first engagement recess and positioning the locking collar along a portion of both the first engagement member and the first engagement projection (Figs. 54, 57, and 58 and Paras. [0323]-[0326]); wherein the first engagement projection includes a first shape configured to mate with the first engagement recess (Fig. 54); wherein the first engagement projection is designed to interlock with the first engagement recess (Fig. 54); wherein the locking collar is designed to translate along the exoskeleton (Figs. 54, 57, and 58 and Paras. [0323]-[0326]); a locking channel (the locking channel around the outer surface of 44 for accommodating/engaging a tab of 43 as shown in Fig. 54) disposed along the proximal end region of the first engagement member; wherein the locking channel extends circumferentially around the proximal end region of the first engagement member (Fig. 54); wherein the locking collar includes at least one locking tab (the inwardly-pointed part/tab of 43 engaging channel on the outer surface of 44 as shown in Fig. 54), the locking tab designed to engage within the locking channel (Fig. 54); wherein the locking tab is designed to engage with the locking channel while the locking collar is positioned adjacent to the first engagement projection and the first engagement member (Figs. 54 and 57); wherein the heart valve implant support framework includes a second engagement projection (he projection at 24D of another 20A, Figs 54, 58, and 47), and wherein the first engagement member includes a second engagement recess (49/47 of another driver, Fig. 54 and Paras. [0299] and [0342], and wherein attaching the exoskeleton to the heart valve implant support framework further includes placing the second engagement projection into the second engagement recess (Fig. 54.  Also see Fig. 22D).  However, Lashinski does not disclose a plurality of barrel and bead components disposed along the length of the exoskeleton.
Foster teaches, in the same field of endeavor (heart valve delivery system), a system comprising a plurality of barrel and bead components (28 and 26, Fig. 7) disposed along the length of the exoskeleton (24, Fig. 7).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Lashinski to include a plurality of barrel and bead components disposed along the length of the exoskeleton as taught by Foster in order to obtain the advantage of increasing the compression resistant and/or tension resistance of the exoskeleton/shaft (Foster, Para. [0050]).
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (US Pub. No.: 2013/0046373) in view of Foster et al. (US Pub. No.: 2018/0140323).
Regarding claims 10-15, Cartledge discloses a system for delivering an implantable heart valve, comprising: an exoskeleton (combination of all 12654/12754 with the structure disposed within 12630, Fig. 126-128 similar to what is shown in Fig. 129) having a proximal end region, a distal end region (Figs. 126-128) and a first engagement member (12654/12754 with the indented part/recess/channel between 12654/12754 and 12630 as shown in Fig. 127.  Also see Figs. 126-128) disposed along a portion of the distal end region, wherein the first engagement member includes a first engagement recess (the hook-like recess at the distal end of 12654, Figs. 126-128); a heart valve implant support framework (12600, Figs. 126-128) having a proximal end region and a first engagement projection (12652/12752, Figs. 126-128) coupled thereto; a locking collar (12630, Figs. 126-128 and Para. [0262]) disposed along the exoskeleton; wherein attaching the exoskeleton to the heart valve implant support framework includes placing the first engagement projection into the first engagement recess and positioning the locking collar along a portion of both the first engagement member and the first engagement projection (Fig. 127 and Para. [0262]); wherein the first engagement projection includes a first shape configured to mate with the first engagement recess (Fig. 127); wherein the first engagement projection is designed to interlock with the first engagement recess (Fig. 127); wherein the locking collar is designed to translate along the exoskeleton (Para. [0262]); a locking channel (the indented part/recess/channel between 12654/12754 and 12630 serves as a locking channel because 12630 covers the indented part/recess/channel in the locked configuration as shown in Fig. 126) disposed along the proximal end region of the first engagement member; wherein the locking channel extends circumferentially around the proximal end region of the first engagement member (Fig. 127).  However, Cartledge does not disclose a plurality of barrel and bead components disposed along the length of the exoskeleton.
Foster teaches, in the same field of endeavor (heart valve delivery system), a system comprising a plurality of barrel and bead components (28 and 26, Fig. 7) disposed along the length of the exoskeleton (24, Fig. 7).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Cartledge to include a plurality of barrel and bead components disposed along the length of the exoskeleton as taught by Foster in order to obtain the advantage of increasing the compression resistant and/or tension resistance of the exoskeleton/shaft (Foster, Para. [0050]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/995,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of claims 1-8 of the instant application are included in the claimed invention of claims 1-8 of copending Application No. 16/995,178.
16/995,178
1
2
3
4
5
6
7
8
16/952,547
1
2
3
4
5
6
7
8


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 16/995,178 in view of Foster et al. (US Pub. No.: 2018/0140323). 
The claimed invention of claims 1-8 of copending Application No. 16/995,178 includes substantially all the claimed invention of claims 10-17 of the instant application except a plurality of barrel and bead components disposed along the length of the exoskeleton.
Foster teaches, in the same field of endeavor (heart valve delivery system), a system comprising a plurality of barrel and bead components (28 and 26, Fig. 7) disposed along the length of the exoskeleton (24, Fig. 7).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of claims 1-8 of copending Application No. 16/995,178 to include a plurality of barrel and bead components disposed along the length of the exoskeleton as taught by Foster in order to obtain the advantage of increasing the compression resistant and/or tension resistance of the exoskeleton/shaft (Foster, Para. [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050137699 A1	Salahieh, Amr  et al. discloses a heart valve delivery system with a releasable engaging/locking system.
US 20090234443 A1	Ottma; Rudiger et al. discloses a heart valve delivery system with a different releasable engaging/locking system.
US 20120239142 A1	Liu; Jun et al. discloses a heart valve delivery system with a different releasable engaging/locking system.
US 20130158656 A1	Sutton; Benjamin et al. discloses a heart valve delivery system with another type of releasable engaging/locking system.
US 20130166017 A1	Cartledge; Richard et al. discloses a heart valve delivery system with a different releasable engaging/locking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771